           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

BAD BOY, INC.                                               PLAINTIFF

v.                          1:17-cv-70-DPM

INTIMIDATOR, INC.; and
RF PRODUCTS, INC.                                       DEFENDANTS

                             JUDGMENT

     The amended complaint is dismissed with prejudice. The Court
retains jurisdiction until 30 September 2019 to enforce the settlement.




                                 D .P. Marshall Jr.
                                 United States District Judge
